Opinion by
Mr. Justice McIver,
This was an action for claim and delivery of a horse, judgment being rendered for defendant by the trial justice, on January 9th, 1882. Plaintiff appealed to the Court of Common Pleas, where it was heard in November, 1882, plaintiff claiming a trial de novo. The presiding judge (Aldrich) ruled that, under the provisions of section 358 of the code of procedure, which went into effect on May 1st, 1882, the appeal must be heard on the original papers sent up by the trial justice, without a jury, and without the examination of witnesses. To this ruling plaintiff excepted, and his appeal being dismissed, he further appealed to this court, upon the ground, inter alia, that “ his Honor erred in ruling that an appeal taken from a trial justice’s court prior to May 1st, 1882, must be tried on the papers sent up from the inferior court.” Upon this ground the judgment of the Circuit Court was reversed, this court holding that the change in the law of appeals from trial justices’ courts, as enacted in section 358 of the code, did not apply to trials had before a trial justice prior to May 1st, 1882. Citing Lynch’s Code, § 369; Ex parte Graham, 13 Rich. 283; Nichols v. Briggs, 18 S. C. 481, and that plaintiff was entitled to a trial de novo in the Circuit Court.